Citation Nr: 1538639	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  12-20 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for left middle finger disorder.

5.  Entitlement to service connection for bilateral leg disorder.

6.  Entitlement to service connection for right wrist disorder.

7.  Entitlement to service connection for a stomach disorder.

8.  Entitlement to service connection for a throat disorder, to include swallowing problems.  

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from July 1967 to July 1971.  He is the recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in Pittsburgh, Pennsylvania, currently has jurisdiction over the Veteran's case.

In May 2015, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record. 

The issue of entitlement to service connection for a heart disorder has been raised in a June 2015 statement submitted by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims file associated with the Veteran's claims.  A review of the Veteran's Virtual VA electronic claims folder reveals that, with the exception of a copy of the May 2015 hearing transcript, the documents are either duplicative of records already associated with the paper claims file or are not relevant to the issues on appeal.  Likewise, the documents in VBMS are duplicative of records in the paper claims file.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary with respect to the issues on appeal to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Initially, based on review of the record, there appears to be outstanding relevant treatment records.  A November 2011 VA examination report documents that the Veteran has been incarcerated since February 1986.  He was initially incarcerated at Western Penitentiary (which is now Pittsburgh State Correctional Institution (SCI)) and then subsequently transferred to Somerset SCI in July 1993 where he still resides.  As such, Western Penitentiary and subsequently SCI have been the Veteran's primary care givers for medical treatment since 1986.  The November 2011 VA examiner also noted reviewing numerous treatment records for the period of the Veteran's incarceration, including a psychiatric profile.  However, such treatment records have not been associated with the claims file.  Moreover, at his Board hearing, the Veteran specifically stated that he received audiograms at Western Penitentiary.  As these records are pertinent to the issues on appeal, the AOJ must take appropriate steps, to include contacting the Veteran and obtaining appropriate authorization, to obtain such records.  

The record also shows that, in conjunction with his court case in 1985, the Veteran was examined by H.I.L., a psychologist, who diagnosed the Veteran with chronic PTSD.  In an October 2011 authorization for the release of medical record, the Veteran provided the examiner's phone number.  However, it does not appear that any further attempts were made to obtain the examination report.  As this record is relevant, the Board finds that the AOJ should make an attempt to obtain such report.  

The Veteran has also indicated that he received treatment at Mercy Hospital in 1986 and 1987 for his left ear hearing loss while in the Allegheny County Jail.  It does not appear that the AOJ attempted to obtain such records.  The Veteran also asserted that he was treated in 1986 at Fairview State Hospital for a mental disorder and also received an audiogram at such facility.  The claims file shows that the records for Fairview are now located at Clark Summit State Hospital and that Waymart SCI was originally part of Fairview State Hospital.  The Board recognizes that the AOJ has requested such records twice from Clark Summit and has not received a response.  However, in light of the need to remand for other matters, the Board finds that additional attempts should be made to obtain such records as well as the records from Mercy Hospital.  

In the October 2011 authorization, the Veteran also indicated that he received treatment from the Monroeville VA Outpatient Clinic (OPC) for his PTSD in 1986.  However, it does not appear that such records have been requested.  As VA medical records are constructively of record, the AOJ should attempt to obtain these records.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

The record reflects that the Veteran is in receipt of the Combat Action Ribbon.  As such, the provisions of 38 U.S.C.A. § 1154(b) are applicable in this case, which state, in pertinent part, that in any case where a Veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran.  Stated in a more specific manner, a combat Veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  38 U.S.C.A. § 1154(b); see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).   

The Federal Circuit has held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012). The combat presumption, however, does not alleviate the requirement that the evidence show current disabilities attributable to the past in-service disorders. See generally Clyburn v. West, 12 Vet. App. 296, 303 (1999).  Specifically, as noted in Reeves, to establish entitlement to service connection, however, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  See Reeves at 999 (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In this case, the Veteran is seeking service connection for an acquired psychiatric disorder, to include PTSD, due to his combat experiences in Vietnam.  The Veteran was afforded a VA examination in November 2011.  After examining the Veteran and reviewing the claims file, the examiner diagnosed alcohol abuse in full remission and a primary diagnosis of schizotypal personality disorder.  The examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD.  The examiner concluded that he could not find any diagnoses that would have any rendering in terms of service connection.   

The Board notes that generally, personality disorders, mental deficiency, mental retardation and other such "defects" as in the instant case are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  In this regard, VA regulations stat that, in the field of mental disorders, personality disorders which are characterized by developmental defects or pathological trends in the personality structure manifested by a lifelong pattern of action or behavior, chronic psychoneurosis of long duration or other psychiatric symptomatology shown to have existed prior to service with the same manifestations during service, which were the basis of the service diagnosis, will be accepted as showing pre-service origin.  38 C.F.R. § 3.303(c).  However, evidence of additional disability resulting from a mental disorder that is superimposed upon a congenital defect such as a personality disorder or mental deficiency during service may be service-connected. 38 C.F.R. § 4.127.  See also VAOPGCPREC 82-90, 55 Fed Reg. 45,711 (July 18, 1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

In subsequent statements and at the Board hearing, the Veteran reported that he began suffering from psychiatric symptoms in service that have continued to the present.  He also indicated that he had not been receiving treatment while incarcerated, but had essentially been coping on his own.  He reiterated that he believed he was suffering from PTSD due to his combat experiences in Vietnam.  

In light of the outstanding treatment records and the Veteran's statements concerning ongoing psychiatric symptoms, the Board finds that the Veteran should be afforded another VA examination to address whether the Veteran currently suffers from an acquired psychiatric disability due to his combat experiences in Vietnam. 

With respect to the other issues on appeal, service treatment records showed complaints pertaining to the Veteran's back, middle finger, right leg, right wrist, stomach, and throat.  In this regard, a January 1970 record showed that the Veteran was hit in the throat while in Vietnam with a rifle butt and experienced throat problems.  April 1970 records also showed complaints of right foot and right ankle pain.  Moreover, July 1970 service treatment records showed complaints of stomach problems.  Further, October and November 1970 treatment records showed that the Veteran hit his right wrist against a wall.  The impression was chronic strain of the ulnar collateral ligaments of right wrist.  November 1970 and December 1970 records showed complaints of right knee pain.  May 1971 and July 1971 records showed complaints of back pain and an impression of muscle strain.  A May 1971 record also showed a laceration to the right hand.  Finally, the Veteran's July 1971 service examination prior to discharge showed a history of muscle strain to the back.

The Veteran has also asserted that he suffered injuries related to these claims during combat operations in Vietnam.  He reported being knocked down from an explosion, resulting in injury to his back and legs.  He also reported being stabbed in his left finger and injuring his right wrist while in Vietnam.  He further reported that his stomach started to bother him in Vietnam.  Finally, he reported being hit with the butt of rifle in the throat while in Vietnam.  The Veteran further testified that he had experienced symptoms with respect to all of these disorders since service.    

The Veteran has not been afforded a VA examination and/or opinion with respect to these issues.  VA's ability to provide assistance to incarcerated Veterans is limited by the circumstances of the Veteran's incarceration.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  Nevertheless, VA adjudicators must "tailor their assistance to the peculiar circumstances of confinement. [Incarcerated Veterans] are entitlement to the same care and consideration given their fellow Veterans."  Id. (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).  In the instant case, it does appear that arrangements can be made for VA examinations at SCI as the Veteran has already been afforded such examination to evaluate his claimed PTSD.  Given the documented incidents in service, and the Veteran's lay statements concerning combat injuries in service as well as pertinent symptomatology since service, the Board finds that there is sufficient evidence to obtain VA medical examinations with opinions to determine the etiology of such disorders.   38 C.F.R. § 3.156; see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA is unable to perform such examinations given the Veteran's incarceration, the AOJ should obtain VA medical opinions based on review of the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Request all records of VA medical care provided at the Monroeville VA OPC from 1986.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.  § 5103A(b)(2) and 38 C.F.R.  § 3.159(e). 

2.  Appropriate action should be taken, including contacting the Veteran and obtaining any necessary authorization, to obtain treatment records from the following: Mercy Hospital from 1986 to 1987 (while incarcerated at Allegheny Jail); Dr. H.L. from June 1985; Fairview State Hospital from 1986 (which is now Waymart SCI, and records have been transferred to Clark Summit State Hospital); Western Penitentiary from February 1986 to July 1993 (which is now Pittsburgh SCI); and from Somerset SCI from July 1993 to the present.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of any currently diagnosed acquired psychiatric disorder, to include PTSD.  The AOJ should confer with prison authorities to determine whether the Veteran can be escorted to a VA facility for an examination or examined in prison by appropriate VA or prison personnel.  All efforts to schedule the Veteran for an examination should be documented.  If it is determined that it is not possible to afford the Veteran an examination, the AOJ should obtain the requested medical opinion from an appropriate medical professional without an examination.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  If the Veteran is examined, any indicated evaluations, studies, and tests should be conducted.   

The examiner should identify all currently diagnosed acquired psychiatric disorders.

The examiner should specifically indicate whether the Veteran meets the DSM-IV diagnostic criteria for PTSD and if so, the examiner must specifically opine whether the Veteran's combat stressors in Vietnam are adequate to support a diagnosis of PTSD, and whether the Veteran's symptoms are at least as likely as not (e.g., a 50 percent or greater probability) related to such stressors.  

For any other diagnosed acquired psychiatric disorder, the examiner should opine whether it is at least as likely as not (e.g., a 50 percent or greater probability) that such disorder is related to the Veteran's active service, to include his combat service in Vietnam.

With respect to the Veteran's personality disorder, which is considered a developmental defect, the examiner should offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran suffered from a superimposed injury during combat that resulted in an additional psychiatric disability. 

All opinions expressed by the examiner should be accompanied by a complete rationale.  

4.  After all outstanding treatment records have been obtained, schedule the Veteran for appropriate VA examination(s) to ascertain the etiology of any current back disorder, left middle finger disorder, bilateral leg disorder, right wrist disorder, stomach disorder, and throat disorder, including swallowing problems.  The AOJ should confer with prison authorities to determine whether the Veteran can be escorted to a VA facility for an examination or examined in prison by appropriate VA or prison personnel.  All efforts to schedule the Veteran for an examination should be documented.  If it is determined that it is not possible to afford the Veteran an examination, the AOJ should obtain the requested medical opinion from an appropriate medical professional without an examination.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  If the Veteran is examined, any indicated evaluations, studies, and tests should be conducted.   

After reviewing the claims file, the examiner should clearly delineate all disorders of the back, left middle finger, bilateral leg, right wrist, stomach, and throat.

Thereafter, the examiner should offer an opinion with respect to any currently diagnosed disorders of the back, left middle finger, bilateral leg, right wrist, stomach and throat as to the following: 

Whether it is as least as likely (a 50% or higher degree of probability) as not that the diagnosed disability is related to the Veteran's active service, including the Veteran's in-service treatment for relevant complaints and/or any injury consistent with the circumstances, conditions, or hardships of his combat service. 

A detailed rationale for all opinions expressed should be provided.  The examiner must consider the service treatment records, the Veteran's lay statements describing the injuries in service, as well as the post service treatment records.  In proffering the opinion, the examiner is reminded that the Veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.      

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


